office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 cjmagee postn-124481-15 uilc date date to associate area_counsel - houston group large business international natural_resources and construction cc lb_i nr pnx attn katelynn m winkler from kathleen reed chief branch office of associate chief_counsel income_tax accounting cc ita subject capitalization of software development costs postn-124481-15 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the principles and conclusions of plr continue to apply to the treatment of acquired and developed software costs conclusion the principles and conclusions of plr continue to apply to the treatment of acquired and developed software costs facts in plr date the internal_revenue_service addressed the income_tax consequences on the purchase development and implementation of postn-124481-15 enterprise resource planning erp software acquired by a taxpayer from a third party as well as acquired computer hardware erp software is a database software system that integrates different business functions such as financial_accounting sales and distribution materials management and production planning implementation of the erp system generally involves various categories of costs including costs to acquire the erp software package from the vendor costs to install the acquired erp software on the taxpayer’s computer hardware and to configure the software to the taxpayer’s needs through the use of options and templates embedded in the software software development costs and costs to train employees in the use of the new software the erp software is not usable until the implementation is completed the service concluded the following the cost of the purchased erp software including the sales_tax is to be capitalized under sec_263 of the internal_revenue_code and amortized under sec_167 ratably over months beginning with the month the software is placed_in_service by the taxpayer the employee training and related costs maintenance troubleshooting and running reports during the training such costs did not include any reorganizational expenditures are deductible as current expenses under sec_162 however the pre-paid training expenses are deductible as a current_expense in the year in which incurred under the requirements of sec_461 the separately_stated computer hardware cost is to be capitalized under sec_263 and depreciated under sec_168 over a 5-year recovery_period if the taxpayer is solely responsible for the creation and performance of the software project covered by the consulting contracts the costs of writing machine readable code software and its allocable portion of the costs of modeling and design of additional software under the taxpayer's consulting contracts are self-developed computer_software and are allowed to be deductible as current expenses pursuant to sec_5 of revproc_2000_50 2000_2_cb_601 and the costs of option selection and implementation of templates and its allocable portion of the costs of modeling and design of additional software under the taxpayer's consulting contracts are installation modification costs that are to be capitalized and amortized as part of the purchased erp software ratably over months beginning with the later of the month the purchased software is placed_in_service by the taxpayer or the month the template work is available for use by the taxpayer the undefined miscellaneous costs under the taxpayer's consulting contracts are also capitalized as a part of the underlying purchased erp software and amortized over the same month period described in the preceding sentence on date the service and treasury_department issued proposed_regulations that explained how sec_263 applies to amounts paid to acquire create or postn-124481-15 enhance intangible assets the proposed intangible regulations fed reg the proposed intangible regulations did not specifically address the treatment of erp implementation costs instead the preamble to the proposed intangible regulations provided that the service and treasury_department expected that the final regulations would address these costs and subject_to the simplifying conventions provided in the proposed intangible regulations for employee compensation overhead and de_minimis transaction costs will treat such costs in a manner consistent with the treatment prescribed in plr on date the service and treasury_department issued final regulations that explained how sec_263 applies to amounts paid to acquire create or enhance intangible assets the final intangible regulations t d fed reg the final intangible regulations also did not specifically address the treatment of erp implementation costs the preamble to the final intangible regulations stated that issues relating to the development and implementation of computer_software were more appropriately addressed in separate guidance and not in the final intangible regulations the preamble further provided that while the final intangible regulations require a taxpayer to capitalize an amount_paid to another party to acquire computer_software from that party in a purchase or similar transaction see sec_1_263_a_-4 of the income_tax regulations nothing in the final intangible regulations was intended to affect the determination of whether computer_software is acquired from another party in a purchase or similar transaction or whether computer_software is developed or otherwise self-created including amounts paid to implement erp software the preamble indicated that the issue of the treatment of erp implementation costs was more appropriately addressed in separate guidance dedicated exclusively to computer_software issues and until such separate guidance was issued that taxpayers may continue to rely on revproc_2000_50 the preamble to the final intangible regulations did not cite to plr to date no separate guidance has been issued law and analysis some taxpayers are taking the position that the conclusions set forth in plr no longer apply following the promulgation of sec_1_263_a_-4 we disagree sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however sec_263 provides in part that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-4 provides rules for requiring the capitalization of costs associated with the acquisition or creation of an intangible asset postn-124481-15 sec_1_263_a_-4 requires a taxpayer to capitalize amounts paid to another party to acquire any intangible from that party in a purchase or similar transaction sec_1_263_a_-4 also provides a nonexclusive list of examples of the types of intangibles taxpayers must capitalize including in relevant part computer_software sec_1_263_a_-4 sec_1_263_a_-4 did not render plr obsolete the cost of the purchased erp software including the sales_tax are capital expenditures pursuant to sec_263 and sec_1_263_a_-4 because the erp software is not usable to the taxpayer without the option selection and implementation of templates the costs of option selection and implementation of templates and its allocable portion of the costs of modeling and design of additional software are capitalized as part of the purchased erp software see sec_1_263_a_-4 some taxpayers are taking the position that revproc_2000_50 allows the deduction of all software costs we disagree revproc_2000_50 provides guidelines on the treatment of the costs of computer_software sec_2 of revproc_2000_50 defines the term computer_software as any program or routine that is any sequence of machine readable code that is designed to cause a computer to perform a desired function or set of functions and the documentation required to describe and maintain that program or routine section dollar_figure of revproc_2000_50 provides in part that the cost of developing computer_software in many respects so closely resemble the kind of research_and_experimental_expenditures that fall within the purview of sec_174 as to warrant similar accounting treatment accordingly the service will not disturb a taxpayer's treatment of costs paid_or_incurred in developing software for any particular project where all of the costs properly attributable to the development of software by the taxpayer are consistently treated as current expenses and deducted in full in accordance with rules similar to those applicable under sec_174 section of revproc_2000_50 provides that with respect to the costs of acquired computer_software the service will not disturb the taxpayer's treatment of costs that are separately_stated if the costs are consistently treated as capital expenditures_for an intangible asset the cost of which is to be recovered by amortization deductions ratably over a period of months beginning with the month the software is placed_in_service in accordance with the rules under sec_167 see sec_1 a - b sec_4 of revproc_2000_50 provides that this revenue_procedure applies to all costs of computer_software as defined in sec_2 of revproc_2000_50 accordingly revproc_2000_50 applies only to the costs for computer_software as that term is defined in sec_2 of revproc_2000_50 postn-124481-15 accordingly the principles and conclusions contained in plr continue to apply however plr may not be used or cited as precedent see sec_6110 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
